             Case 1:18-cv-11926-PBS Document 17 Filed 11/08/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,

              v.

GREGORY LEMELSON and LEMELSON CAPITAL                          Civil Action No. 1:18-cv-11926-PBS
MANAGEMENT, LLC,

                               Defendants,

              and

THE AMVONA FUND, LP,

                               Relief Defendant.



                                DECLARATION OF ALFRED A. DAY

        I, Alfred A. Day, declare as follows:

        1.          I am a member in good standing of the Bar of the Commonwealth of

Massachusetts and serve as Senior Trial Counsel for Plaintiff, the United States Securities and

Exchange Commission (the “Commission”), in this matter.

        2.          Attached as Exhibit 1 is a true and correct copy of a document produced to the

staff of the Commission by Gregory M. Lemelson (“Lemelson”), bearing page numbers SEC-

LemelsonE-1160509 to 1160513. During testimony taken by the staff of the Commission,

Lemelson identified Exhibit 1 (marked as Exhibit 21 during that proceeding) as a copy of a

report titled “Ligand Pharmaceuticals’ (NASDAQ: LGND) - Institutional Holders waste no time

dumping stock in response to mounting Insolvency and bankruptcy risks,” published August 22,

2014.


                                                    1
            Case 1:18-cv-11926-PBS Document 17 Filed 11/08/18 Page 2 of 2



       3.       Attached as Exhibit 2 is a true and correct copy of an excerpt of sworn testimony

given by Lemelson on July 22, 2016.

       4.       Attached as Exhibit 3 is a true and correct copy of an excerpt of a submission

provided to the staff of the Commission by Lemelson’s counsel on June 30, 2017, in response to

a Wells notice issued on May 25, 2017.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge.

       Executed on November 8, 2018, in Boston, Massachusetts.


                                              /s/ Alfred A. Day
                                              Alfred A. Day


                                   CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on November 8, 2018.

                                              /s/ Alfred A. Day




                                                 2
